COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Earnest James Dudley v. State of Texas

Appellate case number:   01-20-00175-CR

Trial court case number: 0917568

Trial court:             208th District Court of Harris County

       This case was abated and remanded to the trial court for the trial court to determine
whether appellant’s trial counsel still represented appellant, and if not, to appoint counsel
to represent appellant on appeal. On November 18, 2020, the trial court clerk filed a
supplemental clerk’s record in this Court, containing the trial court’s order appointing
appellate counsel, Sharon Slopis, to represent appellant on appeal. Accordingly, we
REINSTATE this case on the Court’s active docket. Prior to the trial court’s appointment
of appellate counsel, appellant filed a pro-se brief on May 8, 2020. Because appellant now
has appellate counsel and is not entitled to hybrid representation, we strike the May 8,
2020 appellate brief.
        Appellant’s brief is ORDERED to be filed no later than 30 days from the date of
this order. See TEX. R. APP. P. 38.6(a).
       The State’s brief, if any, is ORDERED to be filed within 30 days of the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b).
      The Clerk of this Court is directed to enter Sharon Slopis as the attorney of record
on behalf of appellant.

       It is so ORDERED.

Judge’s signature: _____/s/ Sherry Radack______
                    Acting individually  Acting for the Court


Date: ___November 24, 2020____